     Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 1 of 27




           IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF GEORGIA
                     MACON DIVISION

RAY JEFFERSON CROMARTIE,             *      CIVIL ACTION NO.
                                     *      5:11-CV-75-MTT
     Petitioner,                     *
                                     *
v.                                   *      HABEAS CORPUS
                                     *
CARL HUMPHREY, Warden,               *
Georgia Diagnostic and               *
Classification Center,               *
                                     *
     Respondent.                     *

 RESPONSE IN OPPOSITION TO PETITIONER’S MOTION TO
  REOPEN HABEAS CORPUS APPLICATION PURSUANT TO
   FEDERAL RULE 60(b)(6) AND STAY THE PROCEEDINGS

                                     Christopher M. Carr
                                         Attorney General of Georgia
                                     Beth A. Burton
                                         Deputy Attorney General
                                     Sabrina D. Graham
                                         Sabrina D. Graham


                                     Office of the Georgia
                                       Attorney General
                                     40 Capitol Square, SW
                                     Atlanta, Georgia 30334
                                     (404) 656-7659
                                     sgraham@law.ga.gov
                                     Counsel for Respondent
     Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 2 of 27



                              TABLE OF CONTENTS
                                                                                             Page



Introduction ..................................................................................... 1

Statement of the Case...................................................................... 2

     A. Facts of the Crimes ............................................................... 2

          1. Madison Street Deli ......................................................... 2

          2. Junior Food Store Crimes ............................................... 3

     B. Trial and Direct Appeal ......................................................... 7

     C. State Habeas Proceeding ...................................................... 9

     D. Federal Habeas Proceeding ................................................ 11

     E. Extraordinary Motion for New Trial Proceeding ............... 14

     F. Successive State Habeas Proceeding .................................. 14

     G. 42 U.S.C. § 1983 Proceeding .............................................. 15

     H. Rule 60(b) Motion ................................................................ 16

Argument ....................................................................................... 16

     I. Cromartie has failed to show that his § 2254 application
        should be reopened under Rule 60(b)(6) or that his
        proceedings should be stayed. ............................................ 16

          A. Standard of Review ....................................................... 17

          B. Cromartie has not shown diligence............................... 18

          C. Cromartie has not provided evidence proving he is
             actually innocent of the crimes at the Junior Food Store.
                .................................................................................. 20



                                                 ii
     Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 3 of 27




Conclusion ...................................................................................... 23




                                                iii
    Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 4 of 27




                        INTRODUCTION
    Petitioner Ray Jefferson Cromartie requests that this Court
reopen his 28 U.S.C. § 2254 proceeding under Federal Rule of
Civil Procedure 60(b)(6) and stay the proceedings due to

“extraordinary circumstances.” Cromartie’s first “extraordinary
circumstance” is the obtainment of an affidavit from co-defendant
Thaddaeus Lucas stating he “overheard” co-defendant Corey

Clark state he shot the clerk at the Junior Food Store. Doc. 95-1
at 1-4. But Lucas admits in his affidavit that he does not know
what occurred in the Junior Food Store and Cromartie does not
prove this information could not have been obtained sooner with
diligence. As this evidence lacks reliability and there still remains
overwhelming evidence of Cromartie’s guilt, Cromartie has not

shown he is “actually innocent” of the Junior Food Store crimes
and therefore not presented the Court with an “extraordinary
circumstance” to reopen his § 2254 application.
    Cromartie’s other claims of “extraordinary circumstances”
reduce to a request for this Court to reconsider its previous
determination that his ineffective assistance of trial counsel claim

regarding the presentation of mitigating evidence is time-barred
and a request for more proof of guilt from the victim’s daughter.



                                  1
    Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 5 of 27




As neither of these claims are “extraordinary” the Court should
deny Cromartie’s motion and request for stay of proceedings.

                 STATEMENT OF THE CASE

    A. Facts of the Crimes

         1.   Madison Street Deli
    On April 7, 1994, Dan Wilson, the clerk of the Madison Street

Deli was shot in the face as he was washing dishes in the back
kitchen. Doc. 18-12 at 36, 111. He was shot with a .25 caliber
handgun which testimony at trial showed Cromartie had

borrowed from his cousin Gary Young. Id. at 63, 107-08. Wilson
survived the attack. Id. at 61-64.
    A surveillance video camera recorded the events proceeding

the shooting of Wilson and captured an individual resembling
Cromartie attempting unsuccessfully to open the cash register. Id.
at 67-70, 84-87; Doc. 18-14 at 4.
    Witnesses testified that Cromartie obtained Young’s handgun
prior to the Madison Street Deli shooting and Cromartie made
statements implicating himself in the Madison Street Deli

shooting to witnesses that testified at trial. Doc. 18-12 at 111;
Doc. 18-13 at 46. Specifically, Carnell Cooksey testified that on
the night of the Madison Street Deli shooting he saw Young give

                                    2
      Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 6 of 27




Cromartie his handgun, which Cooksey identified as the handgun
shown at trial to be the weapon used in both convenience store

shootings. Doc. 18-12 at 107-09, 115, 120-21. Cooksey also
testified that Cromartie asked him if he was “down with the
187”—which was “slang for robbery”—and Cooksey told Cromartie

he was not interested. Id. at 111.
       In corroboration, Young testified that he gave the handgun to
Cromartie identified as the weapon used in the Madison Street

Deli shooting. Doc. 18-13 at 28. Young also testified that
Cromartie confessed to him that he shot the clerk at the Madison
Street Deli.1 Id. at 46-52.

           2.   Junior Food Store Crimes
       Approximately two days later, nearly identical crimes were
committed at the Junior Food Store—only this time the store clerk
died as a result of being shot in the head. During the early
morning hours of April 10, 1994, Thaddeus Lucas (Cromartie’s
step-brother) drove Cromartie and Corey Clark to the Junior Food


1   Additionally, Katina Washington testified that Young gave his
    handgun to someone on the night of the Madison Street Deli
    shooting and Cromartie was there when that occurred. Doc. 18-
    15 at 39-40. However, because Washington did not see the hand-
    off she could not positively identify to whom Young gave his
    handgun. Id. at 41.
                                    3
      Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 7 of 27




Store located in Thomasville, Georgia, ostensibly for Cromartie
and Clark to steal beer from the store. Doc. 18-15 at 82, 89.

       Lucas testified that Cromartie asked him to drive him to the
store, Cromartie picked the store, and Cromartie told Lucas were
to park. Doc. 18-15 at 86-89. Specifically, corroborated by Clark’s

testimony, that after dropping Cromartie and Clark off near the
side of the Junior Food Store, Cromartie instructed Lucas to wait
for him and Clark at “Providence Plaza” apartments which was

located nearby. Id. at 89, 139. Lucas also testified that although
he knew Clark, this was the only time Clark ever rode in his car.2
Id. at 83-90, 117. Additionally, Lucas testified that Cromartie did
not tell him what happened in the store but Clark did; however,
Lucas did not testify as to what Clark told him. Id. at 93. And
when asked whether he knew Cromartie was going to “kill” the
clerk, Lucas testified that he was “surprised” and would not have
taken Cromartie to the store. Id. at 125.
       Upon entering the store, Clark testified he walked to the beer
cooler in the back of the store while Cromartie walked down the
first aisle to the front cash register. Id. at 140. As with the first


2   Contrary to Cromartie’s assertion, the record does not show that
    Clark and Lucas testified that they were “long-time friend[s].”
    Doc. 95 at 8 n.2.
                                    4
      Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 8 of 27




victim, the store clerk Richard Slysz was shot twice in the head as
he sat on a stool behind the register. Id. at 140-41. Clark testified

he was “shocked” and the shots were “unexpected.” Id. at 140.
Ballistics tests confirmed that the same Raven .25 caliber pistol
was used in both the Madison Street Deli and Junior Food Store

shootings. Doc. 18-16 at 12-21.
       Clark testified that he saw Cromartie unsuccessfully attempt
to open the cash register. Doc. 18-15 at 141-42. Clark then went

behind the counter and tried to open the cash register while
Cromartie went to the back of the store and stole two twelve packs
of Budweiser beer from the store’s cooler. Doc. 18-12 at 117; Doc.

18-15 at 142-43. Both men then fled the scene. Doc. 18-15 at 142.
Clark testified that as Cromartie was fleeing the scene, one of the
cases of Budweiser tore open, spilling beer cans onto the muddy
ground. Doc. 18-15 at 143; see also Doc. 18-12 at 113, 134. Clark
gathered all of the cans but two, got into Lucas’ car at Providence
Plaza with the beer, and all three men returned to the Cherokee
Apartments. Doc. 18-15 at 143; see also id. at 90-91.
       Walter Seitz,3 who worked at the Jack Rabbit Foods store,
which sat across a well-lit street from the Junior Food Store,

3   Seitz called in the original complaint to the police regarding the
    Junior Food Store shooting. Doc. 18-13 at 22-23.
                                    5
      Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 9 of 27




corroborated Clark’s testimony. Seitz explained that he had a
clear view into the Junior Food Store and “never lost sight of the

store” after he heard the gunshots. Doc. 18-15 at 25-27. He
testified that he heard the gunshots, then saw a “light skinned
black” person, which was shown at trial to be Cromartie, (id. at

147; Doc. 18-17 at 150-51), run from the front of the store “where
the clerk was to the back of the store,” then run from the store
with “two twelve packs of beer” (Doc. 18-15 at 26-27). Following

this individual, Seitz saw another male, “darker in complexion
and thinner”4 exit the store in the same direction as the first
male. Id. at 28-29.

       William Taylor also corroborated Clark’s testimony. Taylor
testified that on the night of the crimes he was driving by the
Junior Food Store and saw two black individuals come out of the
Junior Food Store, run to the left of the store, “drop something
perhaps and go back to pick it up.” Doc. 18-12 at 133. Taylor
stated he thought the item the individual was carrying was beer.
Id. at 134.



4   Clark testified at trial that he was 6’2” and weighed 189 lbs. and
    was approximately the same size at the time of the crimes. Doc.
    18-15 at 134. He also testified that he was taller and darker in
    skin tone than Cromartie. Id. at 142.
                                    6
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 10 of 27




    On the same side of the store in which Taylor testified he saw
the individuals drop what he thought was beer, the police found a

footprint, which was identified as a possible match for Cromartie’s
shoes but not Young’s, Clark’s or Lucas’ (Doc. 18-17 at 52-53), a
couple of beers, and a portion of a Budweiser beer carton with

Cromartie’s thumb print, containing 15 points of comparison (Doc.
18-13 at 140-41, 148; Doc. 18-18 at 58). See also id. Doc. 18-13 at
18, 201-03; Doc. 18-15 at 207-10, 217-18; Doc. 18-17 at 150.

    Law enforcement brought in the canine unit to track the
perpetrators of the Junior Food Store crimes. The dogs tracked to
the Providence Plaza apartments’ parking lot where the trail

ended. Doc. 18-13 at 204; Doc. 18-15 at 89, 139.
    Finally, Cooksey testified that Cromartie confessed to him
that he committed the murder at the Junior Food Store. Doc. 18-
12 at 114.

    B. Trial and Direct Appeal
    Cromartie was indicted by the Thomas County Grand Jury on

October 20, 1994, for one count of malice murder, one count of
armed robbery, one count of aggravated assault, one count of
aggravated battery and four counts of possession of a firearm
during the commission of a crime. Doc. 17-1 at 29-34.


                                 7
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 11 of 27




    Cromartie was represented by Michael Mears and Mears’
team during trial. During his career, Mears was involved in

approximately 100-120 death penalty cases. Doc. 21-14 at 39.
Mears served as lead counsel in at least 60 death penalty cases
and had tried about 27-29 death penalty cases to a jury. Id.

Additionally, Mears was a national educator on defending death
penalty cases. Id. at 41-42.
    On September 26, 1997, following a jury trial, Cromartie was

convicted as charged in the indictment. Doc. 17-8 at 63.
Following the sentencing phase of trial, the jury found three
statutory aggravating circumstances: 1) that the offense of

murder was committed during an armed robbery; 2) that the
offense of murder was committed for the purpose of receiving
money or any other thing of monetary value; and 3) that the
offense of murder was outrageously or wantonly vile, horrible, or
inhuman, in that it involved depravity of mind, or aggravated
battery to the victim prior to the death of the victim. Doc. 17-8 at
74-75. The jury recommended a sentence of death on October 1,
1997. Id. at 74.
    The trial court sentenced Cromartie to death for malice
murder, consecutive sentences of life imprisonment for armed
robbery, twenty years for aggravated battery, and five years for
                                  8
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 12 of 27




each count of possession of a firearm during the commission of a
crime. Id. at 77-82.

    The Georgia Supreme Court affirmed Cromartie’s convictions
and death sentence on March 8, 1999. Cromartie v. State, 270 Ga.
780. Thereafter, Cromartie filed a petition for writ of certiorari in

United States Supreme Court, which was denied on November 1,
1999. Cromartie v. Georgia, 528 U.S. 974, 120 S. Ct. 419 (1999),
r’hrg. denied, 528 U.S. 1108, 120 S. Ct. 855 (2000).

    C. State Habeas Proceeding
    Cromartie filed a petition for writ of habeas corpus on May 9,
2000 in the Superior Court of Butts County. Doc. 19-14. An
amended petition for writ of habeas corpus was filed on December
9, 2005. Doc. 20-22. Petitioner was represented by a team of
attorneys from the Georgia Resource Center and pro bono counsel
Martin McClain. Both specialized in representing death row
inmates in collateral appeals.
    During his state habeas proceeding, Cromartie raised a claim

that his rights were violated under Brady due to the State’s
alleged suppression of statements by two witnesses—Terrell




                                  9
      Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 13 of 27




Cochran and Keith Reddick—that they saw Gary Young5 running
from the Madison Street Deli, one of the crime scenes, on the

night of the crime. The team of attorneys representing Cromartie,
who had specialized in death penalty litigation for nearly a
decade, did not raise a claim that his trial counsel was ineffective

for failing to investigate and present evidence regarding his life
and mental health for mitigation purposes.
       After eight years of discovery, the habeas court held an

evidentiary hearing on August 12-14, 2008. Docs. 21-14 – 23-20.
Respondent subpoenaed Lucas to the hearing but he refused to
testify before consulting his attorney. No testimony was ever

taken from Lucas; however, Cromartie to put into evidence Lucas’s
pardons and paroles file in which he stated Cromartie’s friend,
ostensibly Clark, shot the clerk at the Junior Food Store. Docs.
21-41 at 40 Doc. 21-15 at 19, 29, 31. Both parties submitted post-
hearing briefs and proposed orders. Docs. 23-32, 23-33, 23-34, 23-
35, 23-36. Nearly two years after the submission of the proposed
orders, on February 9, 2012, the state habeas court entered an
order denying relief. Doc. 23-37 at 18. The court dismissed


5   Young was the owner of the handgun used by Cromartie during
    the crimes, and the individual Cromartie alleged committed the
    crimes.
                                    10
      Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 14 of 27




Cromartie’s Brady claim as procedurally defaulted, and
alternatively concluded the claim was without merit. Doc. 23-37

at 18. Cromartie filed a motion for reconsideration based upon
new testimony from trial witness Gary Young and, after further
discovery and briefing, the state habeas court denied the motion

on October 9, 2012. Doc. 24-9. The Georgia Supreme Court
denied Cromartie’s application for a certificate of probable cause
to appeal (CPC) on September 9, 2013. Doc. 24-14.

       Cromartie filed a petition for writ of certiorari in the United
States Supreme Court seeking review of the state court’s
determination of his Brady claim, which was denied on April 21,

2014. Cromartie v. Chatman, __ U.S. __, 134 S. Ct. 1879 (2014).

       D. Federal Habeas Proceeding
       Cromartie filed his federal habeas petition on March 20,
2014.6 Doc. 1. In this initial petition, Cromartie alleged in Claim
II, 15 instances of ineffective assistance of trial counsel, none of
which mentioned or alluded to a failure by trial counsel to




6   Respondent filed a motion to dismiss the initial petition as
    untimely. Doc. 9. The district court denied the motion. Doc. 42.
                                    11
      Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 15 of 27




investigate and present evidence of Cromartie’s life history and
mental health.7 Doc. 1 at 16-17, 18.

       On January 6, 2015, Petitioner filed a request to amend his
petition and the district court granted that request on the same
day. Docs. 43, 44. Subsequently, Petitioner amended his petition

on June 22, 2014, and included a new claim, Claim X, that trial
counsel were ineffective during the sentencing phase of trial
regarding the investigation and presentation of Cromartie’s life

and mental health. Doc. 62, at 55-57. The amended petition goes
on for an additional fifteen pages alleging the facts in support of
Petitioner’s new ineffective assistance of trial counsel claim. Id. at

57-71.
       Respondent filed his answer to the amended petition on July
22, 2015, and asserted that the new claim was unexhausted and
procedurally defaulted because it was not raised in his state
habeas proceeding. Doc. 64 at 13. However, after further research
and consideration, Respondent requested permission on March 21,
2016, from the district court to amend his answer to assert a time-
bar to Petitioner’s new ineffective-assistance claim pursuant to §

7   Cromartie was initially represented by the Georgia Resource
    Center and Martin McClain in his federal habeas proceeding.
    However, counsel was replaced in order to litigate certain
    portions of the timeliness challenge to the original petition.
                                    12
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 16 of 27




28 U.S.C. 2244(d)(1). Doc. 74. Cromartie objected to the
amendment. Doc. 75. This Court granted the request to amend

on August 22, 2016, and determined Respondent’s request to
amend was not futile because Cromartie’s new ineffective-
assistance claim did not, pursuant to Federal Rule of Civil

Procedure 15(c), relate back to a claim in his initial petition. Doc.
80 at 4-12. After full briefing of all claims, this Court denied
Cromartie’s request for federal habeas relief and declined to issue

a COA as to any of Cromartie’s claims. ECF No. 81.
    Cromartie timely filed a motion for a COA with the Eleventh
Circuit Court of Appeals on August 24, 2017. In a single-judge

order, Cromartie’s motion was denied. Cromartie then requested
reconsideration of the denial of his motion for COA. His motion
was then reviewed by a three-judge panel and was denied on
March 26, 2018. The majority and the dissent agreed that
Cromartie was not entitled to a COA on his Brady claim.
Regarding the time-bar, the majority held that the ineffective-
assistance claim in his initial petition was too general to place
Respondent on notice of Cromartie’s new ineffective-assistance
claim and did “not share a ‘common core of operative facts’” with
his newly pled Claim X. App. 10-12 (quoting Mayle v. Felix, 545
U.S. 644, 664,125 S. Ct. 2562, 2574 (2005)).
                                 13
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 17 of 27




       Cromartie filed a petition for writ of certiorari in the United
States Supreme Court from the Eleventh Circuit Court of Appeals,

which was denied on December 3, 2018. Cromartie v. Sellers,
U.S.       , 139 S. Ct. 594 (2018).

       E. Extraordinary Motion for New Trial Proceeding
       On December 27, 2018, Cromartie filed his extraordinary
motion for new trial in Thomas County Superior Court seeking
DNA testing for the first time under O.C.G.A. § 5-5-41(c). The
trial court held a hearing on Cromartie’s motion and on September
16, 2019, the trial court denied Cromartie’s request for DNA
testing. Cromartie timely filed an application for discretionary
appeal with this Court on October 11, 2019. The Georgia Supreme
Court summarily denied Cromartie’s application on October 25,
2019.

       F. Successive State Habeas Proceeding
       With his execution six days away, Cromartie filed a successive
state habeas petition alleging for the first time in the state courts

his claim of ineffective assistance of trial counsel for failure to
present mitigating evidence during the sentencing phase. The
state habeas court dismissed that petition on October 29, 2019

based on Georgia law finding that Cromartie could have

                                      14
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 18 of 27




previously raised his new claim of ineffective assistance of trial
counsel in his first state habeas proceeding. The court found that

neither case law nor a miscarriage of justice provided Cromartie a
basis to overcome that bar.
    Cromartie filed an application for certificate of probable cause

to appeal and a motion for stay of execution. On October 30, 2019,
the Georgia Supreme Court entered a provisional stay of execution
because the trial court did not have jurisdiction to enter the

warrant for execution. Two days later, on November 1, 2019, the
trial court signed and filed an execution order setting Cromartie’s
execution for November 13, 2019. Cromartie directly appealed

that order but the Georgia Supreme Court denied the appeal and
the CPC application on November 5, 2019.

    G. 42 U.S.C. § 1983 Proceeding
    On October 22, 2019, Cromartie filed a complaint in this
Court challenging Georgia’s DNA statute, O.C.G.A. § 5-5-41(c).
Additionally, on October 24, 2019, Cromartie filed a corresponding

motion to stay his execution scheduled for October 30, 2019 at
7:00 p.m. at the Georgia Diagnostic and Classification Prison.
This Court dismissed the complaint and denied the motion for
stay on October 28, 2019. Doc.


                                 15
     Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 19 of 27




      Subsequently, Cromartie filed a notice of appeal in the district
court on October 29, 2019 and requested a motion to stay his

execution. The Eleventh Circuit Court denied the appeal and the
motion for stay was denied on November 30, 2019 as moot. On
November 6, 2019, Cromartie filed a petition for rehearing en

banc and requested another stay of his execution pending that
motion, which was denied on November 8, 2019.

      H. Rule 60(b) Motion
      On November 8, 2019, Cromartie filed his current Rule 60(b)
motion requesting this Court reopen his § 2254 application. This
response follows.

                            ARGUMENT

I.    Cromartie has failed to show that his § 2254 application
      should be reopened under Rule 60(b)(6) or that his
      proceedings should be stayed.
      Cromartie is requesting that this Court reopen his § 2254
application under Rule 60(b)(6) to reconsider his unexhausted
claim that trial counsel were ineffective with regard to

presentation of mitigating evidence during the sentencing phase of
his trial. In support, Cromartie argues that he can show
“extraordinary circumstances” to reopen his § 2254 application in

four ways: (1) that his co-defendant Thaddaeus Lucas has

                                   16
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 20 of 27




provided an affidavit stating he “overheard” co-defendant Corey
Clark tell Gary Young that he shot Mr. Slysz; (2) reconsideration

of his time-barred ineffective assistance of trial counsel claim
regarding the presentation of mitigating evidence;
(3) reconsideration of the ineffective assistance of his initial

federal habeas counsel to overcome the time-bar of his underlying
ineffective assistance of trial counsel claim regarding the
presentation of mitigating evidence; and (4) a statement from Mr.

Slysz’s daughter expressing concern over whether Cromartie is
guilty and requesting DNA testing. Cromartie’s first claim is
clearly not enough to show he is “actually innocent” and the

remaining claims are far from “extraordinary.” Accordingly,
Cromartie’s request to reopen his § 2254 application should be
denied.

    A.    Standard of Review
    Because Cromartie seeks to reopen his § 2254 application
under Rule 60(b) for consideration of a time-barred claim, the

Supreme Court has held such a request is allowed for
consideration as it is not “inconsisten[t] with the habeas statute or
rules.” Gonzalez v. Crosby, 545 U.S. 524, 533 (2005). However, as
explained by the Eleventh Circuit because “[r]elief from ‘judgment
under Rule 60(b)(6) is an extraordinary remedy,’” it “requires
                                17
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 21 of 27




showing ‘extraordinary circumstances justifying the reopening of a
final judgment.’” Arthur v. Thomas, 739 F.3d 611, 628 (11th Cir.

2014) (quoting Booker v. Singletary, 90 F.3d 440, 442 (11th Cir.
1996); Gonzalez v. Crosby, 545 U.S. 524, 535 (2005)) (some
quotation marks omitted). And whether a petitioner has shown an

“extraordinary circumstance” is left to the sound discretion of the
Court. Id.
    Cromartie argues that he can prove an extraordinary

circumstance through a claim of “actual innocence”—but actual
innocence “is a narrow and well-defined exception that will rarely
be found to exist.” Gonzalez, 366 F.3d at 1274 (emphasis added).
This “gateway should open only when a petition presents ‘evidence
of innocence so strong that a court cannot have confidence in the
outcome of the trial unless the court is also satisfied that the trial
was free of nonharmless constitutional error.’” McQuiggin v.
Perkins, 569 U.S. 383, 401 (2013) (quoting Schlup v. Delo, 513
U.S. 298, 316 (1995)) (emphasis added). Moreover, “[a]ctual
factual innocence is required; legal innocence is not enough.”
Gonzalez, supra.

    B.   Cromartie has not shown diligence
    “Unexplained delay in presenting new evidence bears on the
determination whether the petitioner has made the requisite
                               18
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 22 of 27




showing.” McQuiggin, 569 U.S. at 399. Also, “[c]onsidering a
petitioner’s diligence, not discretely, but as part of the assessment

whether actual innocence has been convincingly shown, attends to
the State’s concern that it will be prejudiced by a prisoner’s
untoward delay in proffering new evidence.” Id.

    Cromartie claims he has been diligent in bringing this action
because, despite his best efforts, Lucas would not speak with his
counsel until now. However, Cromartie does not provide any

evidence in support of this statement. Indeed it was Respondent
who subpoenaed Lucas to the state habeas evidentiary hearing,
not Cromartie. Doc. 21-15 at 19, 29. The fact that Lucas invoked

his privilege against incrimination until consulting his lawyer
does not show Cromartie has been diligent in seeking out
information from Lucas. Id. at 31. Moreover, Cromartie had
Lucas’ alleged statement from his pardons and paroles file stating
Cromartie’s “friend,” ostensibly Clark, shot the clerk—which
Cromartie submitted as an exhibit during the state habeas
evidentiary hearing. Doc. 21-41 at 40. Consequently, Cromartie
has not pled sufficient facts to this Court showing he has been
diligent in seeking information from Lucas regarding the Junior
Food Store Crimes.


                                 19
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 23 of 27




    C.   Cromartie has not provided evidence proving he is
         actually innocent of the crimes at the Junior Food Store.
    Lucas’ affidavit does not state, as alleged by Cromartie that
he did not shoot Mr. Slysz or that Clark informed Lucas that he,
Clark, shot Mr. Slysz. Instead, his affidavit states he “overheard”

Clark tell Gary Young he shot Mr. Slysz and that he, Lucas, did
not “know for certain what happened that night because he
[wasn’t] in the store.” Doc. 95-1 at 3-4. Moreover, Lucas’

explanation for coming forward now with this information is
contradicted by the record. First, he claims he did not want the
providing of this information to “ruin” his life, but he allegedly

provided this information over twenty years ago to pardons and
paroles. Doc. 95-1 at 7-10. Second, Lucas claims that he became
“angry” recently when he read the news and people were saying

Cromartie committed the shooting at the Junior Food Store. Id. at
4. But his statement is contradicted by his trial testimony and his
statements to the police, because he certainly had no problem

pointing his finger at Cromartie at trial, and he never provided
any statement to the jury or the police, suggesting Clark, not
Cromartie, shot Mr. Slysz. Docs. 18-15 at 86-89, 125; 22-13 at 38-

41. This is clearly not proof of “actual innocence.”




                                  20
    Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 24 of 27




     “As we stated in Schlup, ‘[a] court may consider how the
timing of the submission and the likely credibility of [a

petitioner’s] affiants bear on the probable reliability of . . .
evidence [of actual innocence].’” McQuiggin, 569 U.S. at 399
(quoting Schlup, 513 U.S., at 332). Clearly there are many

credibility concerns with Lucas’ testimony given its timing and
that it is some respects implicitly contradictory to his testimony at
trial.

     As admitted by Cromartie, “[a] petitioner attempting to
demonstrate his actual innocence must support his contention
with ‘new reliable evidence—whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical
evidence—that was not presented at trial.’” Doc. 95 at 17 (quoting
Schlup, 513 U.S. at 324). Cromartie’s evidence is none of these
things, nor is it even close. Indeed, Lucas admits that he does not
know what happened in the Junior Food Store as he was not in
the store on the night of the crimes. Doc. 95-1 at 3-4.
     Contrary to Cromartie’s assertion, there is overwhelming
evidence of his guilt. The shootings committed at the Madison
Street Deli and Junior Food Store were nearly identical: both
occurred late at night in a convenience store with only the clerk
present; both clerks were shot in the head with the same weapon;
                                   21
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 25 of 27




and at both a failed attempt to open the cash register occurred.
Cromartie confessed to being the shooter at the Madison Street

Deli to two individuals, was identified as the shooter at the Junior
Food Store by co-defendant Clark, and a similar shoeprint and his
thumb print were identified at the Junior Food Store crime scene.

And there was no evidence that Clark was at the Madison Street
Deli on the night of the crimes. Also, there were two eyewitnesses
to the Junior Food Store crimes who provided testimony

consistent with co-defendant Clark’s testimony about the crimes.
Finally, none of the evidence Cromartie presented in state habeas
to undermine his conviction, and relied upon in his current

motion, was found to be credible by the state habeas court.
    Cromartie’s remaining claims of “extraordinary circumstance”
are not extraordinary in the least. His second and third claims
are merely a request for this Court to reconsider its previous
determination that this ineffective assistance of trial counsel
claim regarding mitigating evidence is time-barred. And his
fourth claim is based upon a letter from a victim’s family member
complaining that Cromartie may not be guilty. As stated above,
because “[r]elief from ‘judgment under Rule 60(b)(6) is an
extraordinary remedy,’” it “requires showing ‘extraordinary
circumstances justifying the reopening of a final judgment.’”
                                 22
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 26 of 27




Arthur, 739 F.3d at 628. Cromartie’s remaining claims are
nothing more than belated run-of-the-mill habeas claims and plea

for clemency.



                         CONCLUSION
    WHEREFORE, Respondent requests that this Court deny
Petitioner’s Motion to Reopen Habeas Corpus Application
Pursuant to Federal Rule 60(b)(6) and request to stay this
proceeding.
    Respectfully submitted.

                                       /s/ Sabrina D. Graham
                                       Sabrina D. Graham

                                      Christopher M. Carr
                                       Attorney General of Georgia
                                      Beth A. Burton
                                       Deputy Attorney General
                                      Sabrina D. Graham
                                       Sabrina D. Graham


                                      Office of the Georgia
                                        Attorney General
                                      40 Capitol Square, SW
                                      Atlanta, Georgia 30334
                                      (404) 656-7659
                                      sgraham@law.ga.gov
                                      Counsel for Respondent


                                 23
   Case 7:14-cv-00039-MTT Document 97 Filed 11/11/19 Page 27 of 27




                 CERTIFICATE OF SERVICE
    I hereby certify that on November 11, 2019, I served this brief

by electronically filing it with this Court’s ECF system, which
constitutes service on all attorneys who have appeared in this case
and are registered to use the ECF system.



                                        /s/ Sabrina D. Graham
                                        Sabrina D. Graham
